Citation Nr: 9903198	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  97-15 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the skin due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
November 1947.

This appeal arose from an April 1997 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to 
service connection for squamous cell carcinoma of the skin 
due to exposure to ionizing radiation.  This case was 
remanded in September 1998 in order to comply with due 
process requirements.


FINDING OF FACT

Squamous cell carcinoma of the skin was not present in 
service and was not the result of any exposure to ionizing 
radiation in service.


CONCLUSION OF LAW

Squamous cell carcinoma of the skin was not incurred in or 
aggravated by service, nor was it the result of exposure to 
ionizing radiation in service.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. §§ 3.309(d), 3.311 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim which 
is plausible.  It is also found that all relevant facts have 
been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

According to 38 C.F.R. § 3.309(d) certain diseases can be 
service-connected in a radiation exposed veteran if they 
become manifest to a compensable degree at any time after 
discharge.  These include: leukemia, thyroid cancer, breast 
cancer, cancer of the pharynx, esophagus cancer, stomach 
cancer, small intestine cancer, pancreatic cancer, multiple 
myeloma, lymphomas (except Hodgkin's disease), bile duct 
cancer, gall bladder cancer, urinary tract cancer (this term 
means the kidneys, renal pelves, ureters, urinary bladder and 
urethra), cancer of the salivary glands, and primary liver 
cancer.  A radiation exposed veteran is one who, while 
serving on active duty, was exposed to a radiation risk 
activity.  These activities include on-site participation 
involving atmospheric detonation of a nuclear device, 
occupation of Hiroshima or Nagasaki between August 6, 1945 
and July 1, 1946, and internment as a POW of the Japanese who 
was subject to the same degree of exposure as a member of the 
Horoshima or Nagasaki occupation forces.

According to 38 C.F.R. § 3.311, in all claims in which it is 
established that a radiogenic disease became manifest after 
service, but not to a compensable degree, and it is contended 
that that disease was the result of exposure to ionizing 
radiation, an assessment will be made as to the size and 
nature of the radiation dose or doses.  Where there is a 
range of doses to which the veteran may have been exposed, 
exposure at the highest level will be presumed.  Dose 
information will be requested in claims based on exposure to 
atmospheric nuclear weapons testing, exposure due to 
participation as a member of the Hiroshima or Nagasaki 
occupation forces, and in all other claims of exposure to 
ionizing radiation.  Radiogenic diseases consist of the 
following: thyroid cancer, breast cancer, lung cancer, bone 
cancer, liver cancer, skin cancer, esophageal cancer, stomach 
cancer, colon cancer, pancreatic cancer, kidney cancer, 
urinary bladder cancer, salivary gland cancer, multiple 
myeloma, posterior subcapsular cataracts, nonmalignant 
thyroid nodular disease, urinary tract cancer, and prostate 
cancer.

The veteran's service medical records indicated that he was 
exposed to nuclear radiation during his service.  He 
participated in atmospheric testing, namely Operation 
CROSSROADS.  However, there was no mention in the service 
medical records of complaints of or treatment for skin 
cancer.

Private outpatient treatment records developed between 1972 
and 1984 make no mention of skin cancer.

The veteran was examined by VA in January 1985.  He stated 
that he had lost his hair after the nuclear testing in 
service, but that it had grown back without incident.  The 
impression was possible telogen efluvium, etiology 
undetermined.

A history of the ship that the veteran had served aboard 
indicated that it had been involved in Operation CROSSROADS 
and had been present 19 miles from the first test (Test 
ABLE).  They observed the second test, Test BAKER, from 11 
miles away.  A landing party had gone ashore to retrieve 
photographic material and the ship had been beached on a reef 
for 17 minutes.  As a result, their exposure readings reached 
levels in excess of the daily tolerance level (which was 0.1 
rem in a 24 hour period).  The ship was evacuated on July 25 
because it was retaining too much radiation; while the crew 
returned the next day, they were again evacuated for the 
night.  18 badges were distributed to the crew.  The mean 
exposure was 0.1 rem gamma, 0.04 rem beta with a range of 
exposure from 0-0.64 rem gamma and 0-0.16 rem beta.  99 
percent of all exposure at Operation CROSSROADS was from 0-
0.05 rem gamma.

The Department of the Navy provided information concerning 
the veteran's service in June 1985.  His primary duty was 
that of fireman's apprentice; he would normally have been 
assigned to the engineering spaces.  Research of the 
available data showed that he received recorded radiation 
exposure of 0.080 rem gamma and 0.070 rem beta between July 
25 and 27, 1946.  Calculated radiation exposure assigned to 
all crewman was 1.500 rem gamma, which covered the period 
between July 1, 1946 and February 13, 1947, when the ship 
received operational radiological clearance.

In April 1996, a private dermatopathology report of the 
veteran found invasive squamous cell carcinoma.  In June 
1996, the veteran was examined by VA.  He noted that he had 
developed squamous cell carcinoma in the left temporal region 
over the last several years.  He gave a history of several 
sunburns.  The objective examination revealed evidence of 
solar elastosis and (illegible) but no actinic keratosis or 
obvious cutaneous malignancies.  The left temporal region 
displayed an angulated well healed scar with some inversion 
of the wound edges, about 6 cm in length with flap closure.  
The assessment was history of squamous cell carcinoma of the 
left temporal scalp.  The examiner rendered the following 
opinion:

"I believe that the patient's squamous cell 
carcinoma is probably related to actinic radiation 
rather that ionizing radiation from this one 
exposure 50 years ago.  I do not believe that the 
time frame would be very consistent with the 
nuclear testing being a causative factor in the 
development of this patient's squamous cell 
carcinoma."

In January 1997, the Defense Special Weapons Agency noted 
that the veteran had been exposed to radiation during 
participation in Operation CROSSROADS aboard the USS PGM 24.  
His recorded dose was 0.08 rem gamma.  Scientific dose 
reconstruction indicated that he would have received an 
additional probable dose of 1.997 rem gamma.  Due to the 
distance of his ship from ground zero, he would have had 
virtually no potential for exposure to neutron radiation.  It 
was then noted that internally deposited radioisotopes in the 
body at levels associated with atmospheric testing would 
present minimal dose to the skin.  There was no evidence to 
suggest that skin cancer was associated with radiation doses 
(either external or internal) at levels received by these 
participants.  Studies of medical treatments involving high, 
large-area skin doses have implied a qualitative relationship 
between skin exposures on the order of 1,000 rem and 
statistical increases in skin cancer, but these dose levels 
are at least two orders of magnitude above those received by 
almost all nuclear test participants.  It was further noted 
that the National Council on Radiation Protection and 
Measurements (NCRP) had found the skin cancer risk to be 
extremely small from high, large-area skin doses as well as 
from high-intensity localized exposure to small areas of 
skin.  Their recommendations on limiting such exposure are 
based on preventing acute deep ulceration of the skin, which 
follows erythema within months of severe exposures.  The 
occurrence of erythema was very rare among nuclear test 
participants and deep ulceration as a sequale was not 
reported.  "Therefore, an elevated incidence of skin cancer 
is not indicated as a consequence of radiation exposure to 
nuclear test participants."

In March 1997, this case was referred to the Chief Public 
Health and Environmental Hazards Officer.  The dose estimate 
as noted above was referred to.  It was then noted that skin 
cancer has been attributed to ionizing radiation of high 
doses, for example, of several hundred rads.  Excess numbers 
of cases of basal cell carcinoma have also been reported in 
skin which received estimated doses of 9-12 rads.  "In light 
of the above, in our opinion it is unlikely that the 
veteran's squamous cell carcinoma of the skin can be 
attributed to exposure to ionizing radiation in service."

In October 1997, the veteran's treating physician noted that 
he had had two actinic keratoses on the scalp, which had been 
treated with liquid nitrogen.  In March 1998, his physician 
noted that he had performed surgery on the veteran's right 
breast on March 11, 1998 to remove a benign tumor.  The 
physician commented that "[i]t is at least as likely as not 
this tumor was caused by radiation exposure he received while 
engaged in test operation CROSSROAD in 1946."

After a careful review of the evidence of record, it is found 
that entitlement to service connection for squamous cell 
carcinoma is not warranted.  Initially, the service medical 
records did not reveal the presence of this condition.  
Therefore, there is no direct basis upon which to grant 
service connection.

The veteran has asserted that he developed squamous cell 
carcinoma as a direct result of his participation in 
Operation CROSSROADS, an atmospheric nuclear test.  The 
evidence clearly shows that the veteran is a "radiation-
exposed veteran" since he participated in a radiation-risk 
activity, namely onsite participation in a test involving the 
atmospheric detonation of a nuclear device.  See 38 C.F.R. 
§ 3.309(d) (1998).  However, only certain diseases may be 
service-connected on a presumptive basis if they manifest in 
such a radiation-exposed veteran.  Unfortunately, squamous 
cell carcinoma is not a disease listed under 38 C.F.R. 
§ 3.309(d) as being a disease specific to radiation-exposed 
veterans.  Thus, service connection on a presumptive basis 
under this regulation is precluded.  However, a veteran is 
not precluded from proving actual direct causation on a 
radiation basis for a non-radiogenic disease.  See Combee v. 
Principi, 4 Vet. App. 78 (1993), rev.sub.nom. Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In the instant case, 
there has been no competent medical evidence offered that 
would tend to establish that his skin cancer is related to 
his inservice exposure to radiation.  In fact, the VA 
examination conducted in June 1996 stated that it was more 
likely that his skin cancer was caused by his reported sun 
exposure and not to the one instance of radiation exposure 50 
years ago.  Significantly, based upon the veteran's recorded 
exposure and on scientific dose reconstructions, it was 
concluded by both the Defense Special Weapons Agency and the 
Chief Public Health and Environmental Hazards Officer that 
the veteran's minimal exposure would not have caused his 
squamous cell carcinoma.  While the veteran has presented a 
statement from his treating physician that it was at least as 
likely as not that a benign tumor that had been removed in 
March 1998 was caused by his inservice radiation exposure, it 
is noted that this opinion makes no mention of his squamous 
cell carcinoma.  Moreover, this statement provides no basis 
for the opinion expressed.  In particular, there is no 
indication that the physician reviewed the veteran's service 
medical records, knew of the dose estimates made, or 
researched the potential of the reported levels of exposure 
causing skin cancer.  Such an opinion, which does not appear 
to be enhanced by a review of all the relevant records, is 
not a competent medical opinion.  See LeShore v. Brown, 8 
Vet. App. 406 (1995).  Therefore, the opinions of the Defense 
Special Weapons Agency and the Chief Public Health and 
Environmental Hazards Officer must be accorded greater 
weight.  These opinions support the conclusion that the 
veteran's amount of exposure did not result in the 
development of his squamous cell carcinoma.

It is further found that the veteran is not entitled to 
service connection for his squamous cell carcinoma under the 
provisions of 38 C.F.R. § 3.311 (1998).  According to this 
regulation, the veteran has been diagnosed with a radiogenic 
disease.  A dose estimate was requested and provided.  This 
indicated that the veteran had very minimal exposure to gamma 
and beta radiation, with virtually no potential for exposure 
to neutron radiation.  Based upon this information, his claim 
that his squamous cell carcinoma was the result of his 
exposure to ionizing radiation was refuted by both the 
Defense Special Weapons Agency and the Chief Public Health 
and Environmental Hazards Officer.  In both opinions, it was 
found that the veteran's minimal exposure would not have 
resulted in the later development of squamous cell carcinoma.  
Moreover, the June 1996 VA examination also noted that it was 
unlikely that his remote, single instance of radiation 
exposure caused his skin cancer.  Thus, it is found that the 
veteran has not presented any objective evidence that would 
tend to establish that his squamous cell carcinoma was caused 
by his participation in Operation CROSSROADS.  While his 
private physician has submitted that such a relationship is 
at least as likely as not, it has already been explained 
above that this is not a competent medical opinion, absent a 
review of all relevant evidence (to include the service 
medical records and the information provided by the Defense 
Special Weapons Agency and the Chief Public Health and 
Environmental Hazards Officer).  

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for service 
connection for squamous cell carcinoma the result of exposure 
to ionizing radiation in service.

ORDER

Service connection for squamous cell carcinoma the result of 
exposure to ionizing radiation in service is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 9 -


